DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 in the reply filed on 4/27/2022 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/27/2022.

Information Disclosure Statement
The document Nos. 2, 8, 10 listed in the information disclosure statement filed 1/16/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because they failed to include at least the month and the year of the publication (MPEP 609.04(a) I.).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
The document NO. 11 of the information disclosure statement filed 1/16/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1, last line “fryer” shall be changed to --dryer --.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gehrmann et al. (US 2008/0060213 A1).
 	For claims 1-2, Gehrmann disclose an apparatus for eliminating or minimizing the non-uniformity of edge vials compared to center vials during freezing and/or primary drying of product therein in a freeze dryer (paragraph [0010]), comprising: a temperature controlled surface 10, 14 positioned adjacent to or in contact with the edge vials to control the temperature thereof (Fig. 6, paragraphs [0087], [0091], [0116], [0121]), wherein the temperature of the temperature controlled surface is adjusted to reduce the non-uniformity of the edge vials compared to the center vials during freezing and/or primary drying of product therein in the freeze dryer (paragraph [0010], [0121]).  Wherein the temperature controlled surface 10, 14 is a thermal emulator (according to applicant’s definition in paragraph [0062], the 'Thermal Emulator' consists of a temperature controlled surface that is in close proximity to the vials, and may or may not include a 'thermal conductor' or other heat transfer device, material, or method to aid in conduction from the thermal emulator to the vials, given the conditional phrase “may or may not include a …”, it is then possible for the “temperature controlled surface” to be the only component of “the thermal emulator”).
 	For claims 7-8, Gehrmann discloses an apparatus for enabling a development freeze dryer containing a small sample of product in vials to simulate freezing and sublimation conditions of product in vials in a larger batch target freeze dryer, comprising: a temperature controlled surface 10, 14 adjacent or connected to the outer edge vials in the development freeze dryer (Fig. 6, paragraphs [0087], [0091], [0116], [0121]), wherein the temperature of the temperature controlled surface 10, 14 is adjustable to simulate conditions of the center vials and/or the outer edge vials of the larger batch target freeze dryer (paragraph [0010], [0121]).  Wherein the temperature controlled surface 10, 14 is adjacent to the outer edge vials (Fig. 6).  As for the limitations, “an apparatus for enabling a development freeze dryer containing a small sample of product in vials to simulate freezing and sublimation conditions of product in vials in a larger batch target freeze dryer” in lines 1-3 of claim 7, “ is adjustable to simulate conditions of the center vials and/or outer edge vials of the larger batch target freeze dryer” in last two lines of claim 7, they are viewed as functional or intended use limitations. As MPEP 2114 states, “[a] claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim”. In this case, the limitations above do not add any structural limitations to the claim and Gehrmann discloses all the structural limitations and the apparatus of Gehrmann is capable of being used to perform above intended use and functions. 
For claim 9-14, since claims 9-14 depend to claim 8, and the limitation of thermal conductor is not part of the claim must be examined (due to the alternative limitation in the claim 8). Therefore, claims 9-14, which further limit the thermal conductor, are not given patentable weight.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gehrmann et al. (US 2008/0060213 A1) in view of Thompson, Jr. et al. (US 8,434,240 B2).
The apparatus of Gehrmann et al. as above includes all that is recited in claims 3 and 15 except for wherein the temperature controlled surface is adjusted by programmed steps or by tracking the product temperature dynamically in response to changing temperatures or heat flows of at least one measured vial.  Thompson teaches the temperature of the temperature controlled surface is controlled (col. 3, line 64 to col. 4, line 20 states temperature control of a temperature controlled surface) by tracking the product temperature dynamically in response to changing temperatures of any measured vial (col. 3, line 64 to col. 4 line 20 states dynamic response to constant temperature changes in product using a thermocouple). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Gehrmann et al. to adjust the temperature controlled surface by tracking the product temperature dynamically in response to changing temperatures of at least one measured vial as taught by Thompson, Jr. et al. in order to allow for optimized shelf temperature based on the warmest representative vial or bulk product area; the measurement and control of the freeze drying process for a longer portion of primary drying than MTM by itself; the measurement and control of smaller and larger batch sizes; the elimination of many assumptions for controlling the freeze drying process; closed loop control of the shelf temperature; there is no minimum load requirement--a single shelf of product can be used; and it can be used on any size of freeze dryer from laboratory to production size (Thompson, col. 4, lines 23-37).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gehrmann et al. (US 2008/0060213 A1) in view of Cheng (US 2008/0060379 A1).
 	 The apparatus of Gehrmann et al. as above includes all that is recited in claim 5 except for  wherein the temperature of the temperature controlled surface is adjusted by a circulating fluid, direct expansion of refrigerant, a Peltier device or forced air or gas.  Cheng teaches the temperature of the temperature controlled surface 204 is adjusted by a circulating fluid 222 (Fig. 1, paragraph [0017]). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Gehrmann et al. to adjust the temperature of the temperature controlled surface by a circulating fluid as taught by Cheng in order to allow the temperature controlled surface of Gehrmann et al. to maintain the intended operating temperature without excessive loss or use of heat transfer fluid.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gehrmann et al. (US 2008/0060213 A1).
 For claim 6, Gehrmann et al. further disclose the temperature controlled surface 10 is configured surrounding the edge vials (Fig. 6).  The apparatus of Gehrmann et al. as above includes all that is recited in claim 6 except the temperature controlled surface has a ring-like configuration.   It would have been an obvious matter of design choice to design the temperature controlled surface 10 of Gehrmann et al. with a ring-like shape, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as a design consideration within the level of ordinary skill in the art. In re Dailey,  149 USPQ 47 (CCPA 1966).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gehrmann et al. (US 2008/0060213 A1) in view of Chen (Comparative Rates of Freeze-Drying for Lactose and Sucrose Solutions as Measured by Photographic Recording, Product Temperature, and Heat Flux Transducer).
 	For claim 16, Gehrmann et al further discloses a temperature controlled shelf 14 (Fig. 6). The apparatus of Gehrmann et al. as above includes all that is recited in claim 16 except for a heat flux sensor configured to measure and control thermal transfer between the temperature controlled shelf and at least one vial containing a product. Chen teaches a heat flux sensor configured to measure and control thermal transfer between the temperature controlled shelf and at least one vial containing a product (page 368, right column, third paragraph, page 370, right column, last paragraph). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Gehrmann to include a heat flux sensor configured to measure and control thermal transfer between the temperature controlled shelf and at least one vial containing a product as taught by Chen in order to allow for more precise control of freeze drying.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 11 of U.S. Patent No. 10,605,527 in view of Gehrmann et al. (US 2008/0060213). 
 	For claim 1, claim 8 of the patent discloses an apparatus for eliminating or minimizing the non-uniformity of edge vials compared to center vials during freezing and/or primary drying of product therein in a freeze dryer (patent, claim 8, lines 1-3) comprising: a temperature controlled surface positioned adjacent to or in contact with the edge vials to control the temperature thereof (claim 8, lines 7-9). However, claim 8 of the patent does not disclose wherein the temperature of the temperature controlled surface is adjusted to reduce the non-uniformity of the edge vials compared to the center vials during freezing and/or primary drying of product therein in the freeze dryer. Gehrmann disclose an apparatus for eliminating or minimizing the non-uniformity of edge vials compared to center vials during freezing and/or primary drying of product therein in a freeze dryer (paragraph [0010]), comprising: a temperature controlled surface 10, 14 positioned adjacent to or in contact with the edge vials to control the temperature thereof (Fig. 6, paragraphs [0087], [0091], [0116], [0121]), wherein the temperature of the temperature controlled surface is adjusted to reduce the non-uniformity of the edge vials compared to the center vials during freezing and/or primary drying of product therein in the freeze dryer (paragraph [0010], [0121]).  Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the apparatus of claim 8 of the patent to include wherein the temperature of the temperature controlled surface is adjusted to reduce the non-uniformity of the edge vials compared to the center vials during freezing and/or primary drying of product therein in the freeze dryer as taught by Gehrmann et al. in order to improve product quality. For claim 3, see claim 11 of the patent. For claim 4, see last three lines of claim 8 of the patent. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY